Case 7:17-cr-00506-NSR Document 243 Filed 01/31/20 Page 1 of 1

WINSTON LEE
ATTORNEY AT LAW
20 VESEY STREET ~ SUITE 400
NEW YORK, NEW YORK 10007

Tel. (212)267-1911
Fax. (212)964-2926

January 31, 2020

   
 

By ECE ena (every k's Contenk From Pele (4, 2020 f
The Honorab ¢ Ne son S. Roman ony | Ave \ B, tro ok [BO am. Clerk o
United States District Judge . ched ty term nate Hrs
Southern District of New York Rio Csi + 1S 5 Os)
300 Quarropas Street rrokien (dec. 243). peck dy beb.3 202
White Plains, NY 10601 a :
° SO ORDERED:
Re: — United States v. Christian Blades, 17 Cr. 506 (NSR)-OF : . ene

  

 

Consent letter motion to adjourn sentencing tee _ Cob
HON. NELSON.S. ROMAN: 005
Dear Judge Roman: UNITED STATES DISTRIOT IU OSE

I represent Christian Blades in the above-referenced matter. I write to respectfully request
an adjournment of sentencing currently scheduled for February 14, 2020, I have spoken to Your
Honor’s courtroom deputy and understand that the Court is available on April 3, 2020 at 11:30 a.m.

Accordingly, I respectfully request that sentencing be adjourned to that date and time.

 

The basis of the requested adjournment is to allow the defense to obtain needed materials in
preparation for sentencing. This is Mr. Blades’ second request for an adjournment. The
government consents to this request.

Respectfully submitted,
/s/

WINSTON LEE
Attorney for Christian Blades

ce: Maurene Comey, Christopher Clore, Emily Deininger (by ECF)
Assistant United States Attorneys

Christian Blades (by U.S. Mail)

 

 
